    Case 1:21-mj-00162-LB Document 1 Filed 02/09/21 Page 1 of 5 PageID #: 1




DCP:MSM
F. #2019R01515

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------              - - - - - - - - - - - - - )(
UNITED STATES OF AMERICA                                   COMPLAINT     AND
                                                           AFFIDAVIT    IN SUPPORT
               - against-                                  OF APPLICATION     FOR AN
                                                           ARREST    WARRANT
APOSTOLOS PITSIRONIS,
                                                           (18 U.S.C. § 1343)
                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - )(   21 MJ 162

EASTERN DISTRICT OF NEW YORK, SS:

                   RACHEL CARTWRIGHT, being duly sworn, deposes and states that she is a

Special Agent with the Federal Bureau ofInvestigation, duly appointed according to law and

acting as such.

                   On or about and between May 2,2019 and June 17,2019, both dates being

approximate and inclusive, within the Eastern District of New York and elsewhere, the

defendant APOSTOLOS PITSIRONIS, together with others, did knowingly and intentionally

devise a scheme and artifice to defraud, and to obtain money and property from two

individuals whose identities are known to the undersigned ("Victim-I" and "Victim-2"), by

means of materially false and fraudulent pretenses, representations and promises, and for the

purpose of executing such scheme and artifice, transmitted and caused to be transmitted by

means of wire communication in interstate and foreign commerce writings, signs, signals,

pictures and sounds, including wire transfers.

                   (Title 18, United States Code, Sections 1343,2 and 3551 et seq.)
      Case 1:21-mj-00162-LB Document 1 Filed 02/09/21 Page 2 of 5 PageID #: 2
                                                                                                 2


                 The source of your deponent's information and the grounds for her belief are

as follows:1

                 1.     I am a Special Agent with the Federal Bureau of Investigation ("FBI"),

and have been a Special Agent with the FBI for approximately five and a half years. As an

FBI Special Agent, I have participated in investigations of complex financial frauds

including, among other things, wire fraud. I have conducted and participated in, among

other things, surveillance, the execution of search warrants, debriefings of informants and

interviews of witnesses.

                 2.     I have personally participated in the investigation of the offense

discussed below. I am familiar with the facts and circumstances of this investigation from:

(a) my personal participation in this investigation; (b) reports made to me by other law

enforcement authorities; (c) interviews with witnesses and victims; and (d) my review of

evidence, including emails, bank records and telephone records.

I.        The Defendant and Relevant Entities

                 3.     Financial Services Firm2 was a business that, among other things,

employed financial advisors to manage the investments of its clients. Financial Services

Firm had offices in, among other places, Melville, New York. Financial Services Firm's

computer servers are located in Pennsylvania.




1 Because the purpose of this Complaint is to set forth only those facts necessary to establish

probable cause to arrest, I have not described all the relevant facts and circumstances of
which I am aware.
2    The identities of all anonymized individuals and entities herein are known to me.
      Case 1:21-mj-00162-LB Document 1 Filed 02/09/21 Page 3 of 5 PageID #: 3

                                                                                             3


               4.     The defendant APOSTOLOS PITSIRONIS was a registered investment

advisor and broker employed by Financial Services Firm, and worked in its office in

Melville, New York.

               5.     Victim-l and Victim-2 (collectively, the "Victims") were a married

couple whose assets were managed by the defendant APOSTOLOS PITSIRONIS for

approximately ten years, including while PITSIRONIS worked at Financial Services Firm.

               6.     Financial Institution-l and Financial Institution-2 are federally

chartered banks, the deposits of which were insured by the Federal Deposit Insurance

Corporation ("FDIC").    Financial Institution-l and Financial Institution-2 conducted

business in several states, including New York.

II.      The Criminal Scheme

               7.     The defendant APOSTOLOS PITSIRONIS began managing

investments for the Victims in or about 2009 while employed at a different financial services

firm. In or about December 2018, after PITSIRONIS began working at Financial Services

Firm, the Victims moved their investments to Financial Services Firm so that PITSIRONIS

could continue managing them.

               8.     In or about approximately December 2018, the defendant

APOSTOLOS PITSIRONIS contacted the Victims and asked for a $200,000 personal loan.

The Victims declined to provide PITSIRONIS a personal loan.

               9.     On or about and between May 2,2019 and June 11,2019,

approximately $411,000 in cash was transferred via 22 separate bank-to-bank wire transfers

from one of the Victims' accounts at Financial Services Firm to an account ending in 4024 at

Financial Institution-l in the name of the defendant APOSTOLOS PITSIRONIS and his wife
   Case 1:21-mj-00162-LB Document 1 Filed 02/09/21 Page 4 of 5 PageID #: 4
                                                                                               4


(the "Initial Pitsironis Account").   Neither Victim-l nor Victim-2 authorized any of the 22

transfers.

               10.     Records from Financial Services Firm indicate that each of those 22

transfers was initiated by the defendant APOSTOLOS PITSIRONIS, from Financial Services

Firm's office in Melville, New York, through Financial Services Firm's computer system,

the servers of which are located in Pennsylvania.    The records also show that prior to

initiating the 22 transfers, PITSIRONIS falsely represented to Financial Services Firm that:

(i) he had spoken with Victim-2 via telephone and received verbal authorization from

Victim-2 to allow transfers to the Initial Pitsironis Account from the Victims' account at

Financial Services Firm; and (ii) the Initial Pitsironis Account was owned by Victim-2.

               11.     Records from Financial Institution-l and Financial Institution-2 show

that on or about and between May 1, 2019 and June 17, 2019, more than $400,000 was

transferred from the Initial Pitsironis Account to two other bank accounts in the defendant

APOSTOLOS PITSIRONIS's name, one at Financial Institution-l (the "Second Pitsironis

Account") and one at Financial Institution-2 (the "Third Pitsironis Account").

               12.     Records from Financial Insitution-l and Financial Institution-2 show

that on or about and between May 1,2019 and June 17,2019, the Initial Pitsironis Account

and the Third Pitsironis Account reflected a series of debits, including in the following

approximate amounts: (i) $40,502 to the company that operates Casino-I, in Atlantic City,

New Jersey; (ii) $15,000 to the company that operates Casino-2, located in Atlantic City,

New Jersey; (iii) $2,000 to Casino-3, located in south Florida; (iv) $18,600 in cash

withdrawals, including a $4,900 withdrawal at an ATM at Casino-I; (v) $38,800 to pay a
       Case 1:21-mj-00162-LB Document 1 Filed 02/09/21 Page 5 of 5 PageID #: 5
                                                                                                    5


credit card bill; (vi) $2,054.84 to the fmancial services department of an automobile

company; and (vii) $1,727.13 to a landscaping company.

                  13.    The funds in the Second Pitsironis Account, including the funds

transferred to that account from the Initial Pitsironis Account, were frozen by Financial

Institution-Ion     or about June 17 2019.

III.      Conclusion

                  WHEREFORE,       your deponent respectfully requests that an arrest warrant be

issued so that the defendant APOSTOLOS          PITSIRONIS    can be dealt with according to law.

                  Because public filing of this document could result in a risk of flight by

PITSIRONIS,       who has not yet been apprehended, as well as jeopardize the government's

investigation, your deponent respectfully requests that the complaint and arrest warrant be

filed under seal.




                                                Special Agent, Federal Bureau of Investigation

Sworn to before me via telephone this
9th day of February, 2021




THE HONORABLE LOIS BLOOM
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF NEW YORK
